
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1275
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish a National Foundation on
		  Physical Fitness and Sports to carry out activities to support and supplement
		  the mission of the President’s Council on Physical Fitness and
		  Sports.
	
	
		1.Short titleThis Act may be cited as the
			 National Foundation on Fitness,
			 Sports, and Nutrition Establishment Act.
		2.Establishment and purpose of
			 Foundation
			(a)EstablishmentThere is established the National
			 Foundation on Fitness, Sports, and Nutrition (hereinafter in this Act referred
			 to as the Foundation). The Foundation is a charitable and
			 nonprofit corporation and is not an agency or establishment of the United
			 States.
			(b)PurposesThe purposes of the Foundation are—
				(1)in conjunction with the Office of the
			 President's Council on Fitness, Sports and Nutrition, to develop a list and
			 description of programs, events and other activities which would further the
			 purposes and functions outlined in Executive Order 13265, as amended, and with
			 respect to which combined private and governmental efforts would be
			 beneficial;
				(2)to encourage and promote the participation
			 by private organizations in the activities referred to in subsection (b)(1) and
			 to encourage and promote private gifts of money and other property to support
			 those activities; and
				(3)in consultation with such Office, to
			 undertake and support activities to further the purposes and functions of such
			 Executive Order.
				(c)Prohibition on Federal
			 fundingThe Foundation may
			 not accept any Federal funds.
			3.Board of Directors of the
			 Foundation
			(a)Establishment and MembershipThe Foundation shall have a governing Board
			 of Directors (hereinafter referred to in this Act as the Board),
			 which shall consist of 9 members each of whom shall be a United States citizen
			 and—
				(1)3 of whom should be knowledgeable or
			 experienced in one or more fields directly connected with physical fitness,
			 sports, nutrition, or the relationship between health status and physical
			 exercise; and
				(2)6 of whom should be leaders in the private
			 sector with a strong interest in physical fitness, sports, nutrition, or the
			 relationship between health status and physical exercise.
				The membership of the Board, to the
			 extent practicable, should represent diverse professional specialties relating
			 to the achievement of physical fitness through regular participation in
			 programs of exercise, sports, and similar activities, or to nutrition. The
			 Assistant Secretary for Health, the Executive Director of the President's
			 Council on Fitness, Sports and Nutrition, the Director for the National Center
			 for Chronic Disease Prevention and Health Promotion, the Director of the
			 National Heart, Lung, and Blood Institute, and the Director for the Centers for
			 Disease Control and Prevention shall be ex officio, nonvoting members of the
			 Board. Appointment to the Board or its staff shall not constitute employment
			 by, or the holding of an office of, the United States for the purposes of laws
			 relating to Federal employment.(b)AppointmentsWithin 90 days from the date of enactment
			 of this Act, the members of the Board shall be appointed by the Secretary in
			 accordance with this subsection. In selecting individuals for appointments to
			 the Board, the Secretary should consult with—
				(1)the Speaker of the House of Representatives
			 concerning the appointment of one member;
				(2)the Majority Leader of the House of
			 Representatives concerning the appointment of one member;
				(3)the Majority Leader of the Senate
			 concerning the appointment of one member;
				(4)the President Pro Tempore concerning the
			 appointment of one member;
				(5)the Minority Leader of the House of
			 Representatives concerning the appointment of one member; and
				(6)the Minority Leader of the Senate
			 concerning the appointment of one member.
				(c)TermsThe members of the Board shall serve for a
			 term of 6 years, except that the original members of the Board shall be
			 appointed for staggered terms as determined appropriate by the Secretary. A
			 vacancy on the Board shall be filled within 60 days of the vacancy in the same
			 manner in which the original appointment was made and shall be for the balance
			 of the term of the individual who was replaced. No individual may serve more
			 than 2 consecutive terms as a member.
			(d)ChairmanThe Chairman shall be elected by the Board
			 from its members for a 2-year term and shall not be limited in terms or
			 service, other than as provided in subsection (c).
			(e)QuorumA majority of the current membership of the
			 Board shall constitute a quorum for the transaction of business.
			(f)MeetingsThe Board shall meet at the call of the
			 Chairman at least once a year. If a member misses 3 consecutive regularly
			 scheduled meetings, that member may be removed from the Board and the vacancy
			 filled in accordance with subsection (c).
			(g)Reimbursement of ExpensesMembers of the Board shall serve without
			 pay, but may be reimbursed for the actual and necessary traveling and
			 subsistence expenses incurred by them in the performance of the duties of the
			 Foundation, subject to the same limitations on reimbursement that are imposed
			 upon employees of Federal agencies.
			(h)LimitationsThe following limitations apply with
			 respect to the appointment of employees of the Foundation:
				(1)Employees may not be appointed until the
			 Foundation has sufficient funds to pay them for their service. No individual so
			 appointed may receive a salary in excess of the annual rate of basic pay in
			 effect for Executive Level V in the Federal service. A member of the Board may
			 not receive compensation for serving as an employee of the Foundation.
				(2)The first employee appointed by the Board
			 shall be the Secretary of the Board who shall serve, at the direction of the
			 Board, as its chief operating officer and shall be knowledgeable and
			 experienced in matters relating to physical fitness, sports, and
			 nutrition.
				(3)No Public Health Service employee nor the
			 spouse or dependent relative of such an employee may serve as a member of the
			 Board of Directors or as an employee of the Foundation.
				(4)Any individual who is an employee or member
			 of the Board of the Foundation may not (in accordance with the policies
			 developed under subsection (i)) personally or substantially participate in the
			 consideration or determination by the Foundation of any matter that would
			 directly or predictably affect any financial interest of—
					(A)the individual or a relative (as such term
			 is defined in section 109(16) of the Ethics in Government Act, 1978) of the
			 individual; or
					(B)any business organization, or other entity,
			 of which the individual is an officer or employee, is negotiating for
			 employment, or in which the individual has any other financial interest.
					(i)General
			 PowersThe Board may complete
			 the organization of the Foundation by—
				(1)appointing employees;
				(2)adopting a constitution and bylaws
			 consistent with the purposes of the Foundation and the provision of this Act;
			 and
				(3)undertaking such other acts as may be
			 necessary to carry out the provisions of this Act.
				In establishing bylaws under this
			 subsection, the Board shall provide for policies with regard to financial
			 conflicts of interest and ethical standards for the acceptance, solicitation
			 and disposition of donations and grants to the Foundation.4.Powers and duties of the
			 Foundation
			(a)In GeneralThe Foundation—
				(1)shall have perpetual succession;
				(2)may conduct business throughout the several
			 States, territories, and possessions of the United States;
				(3)shall have its principal offices in or near
			 the District of Columbia; and
				(4)shall at all times maintain a designated
			 agent authorized to accept service of process for the Foundation.
				The serving of notice to, or service
			 of process upon, the agent required under paragraph (4), or mailed to the
			 business address of such agent, shall be deemed as service upon or notice to
			 the Foundation.(b)SealThe Foundation shall have an official seal
			 selected by the Board which may be used as provided for in section 5.
			(c)Incorporation; nonprofit
			 statusTo carry out the
			 purposes of the Foundation under section 2, the Board shall—
				(1)incorporate the Foundation in the District
			 of Columbia; and
				(2)establish such policies and bylaws as may
			 be necessary to ensure that the Foundation maintains status as an organization
			 that is described in section 501(c)(3) of the Internal Revenue Code of
			 1986.
				(d)PowersSubject to the specific provisions of
			 section 2, the Foundation, in consultation with the Office of the President’s
			 Council on Fitness, Sports, and Nutrition, shall have the power, directly or by
			 the awarding of contracts or grants, to carry out or support activities for the
			 purposes described in such section.
			(e)Treatment of propertyFor purposes of this Act, an interest in
			 real property shall be treated as including easements or other rights for
			 preservation, conservation, protection, or enhancement by and for the public of
			 natural, scenic, historic, scientific, educational inspirational or
			 recreational resources. A gift, devise, or bequest may be accepted by the
			 Foundation even though it is encumbered, restricted, or subject to beneficial
			 interests of private persons if any current or future interest therein is for
			 the benefit of the Foundation.
			5.Protection and uses of trademarks and trade
			 names
			(a)Trademarks of the FoundationAuthorization for a contributor, or a
			 supplier of goods or services, to use, in advertising regarding the
			 contribution, goods, or services, the trade name of the Foundation, or any
			 trademark, seal, symbol, insignia, or emblem of the Foundation may be provided
			 only by the Foundation with the concurrence of the Secretary or the Secretary's
			 designee.
			(b)Trademarks of the CouncilAuthorization for a contributor or supplier
			 described in subsection (a) to use, in such advertising, the trade name of the
			 President's Council on Fitness, Sports, and Nutrition, or any trademark, seal,
			 symbol, insignia, or emblem of such Council, may be provided—
				(1)by the Secretary or the Secretary's
			 designee; or
				(2)by the Foundation with the concurrence of
			 the Secretary or the Secretary's designee.
				6.Audit, report requirements, and petition of
			 attorney general for equitable relief
			(a)AuditsFor purposes of the Act entitled An
			 Act for audit of accounts of private corporations established under Federal
			 law, approved August 30, 1964 (Public Law 88–504,
			 36 U.S.C.
			 1101–1103), the Foundation shall be treated as a private
			 corporation under Federal law. The Inspector General of the Department of
			 Health and Human Services and the Comptroller General of the United States
			 shall have access to the financial and other records of the Foundation, upon
			 reasonable notice.
			(b)ReportThe Foundation shall, not later than 60
			 days after the end of each fiscal year, transmit to the Secretary and to
			 Congress a report of its proceedings and activities during such year, including
			 a full and complete statement of its receipts, expenditures, and
			 investments.
			(c)Relief With Respect to Certain Foundation
			 Acts or Failure To ActIf the
			 Foundation—
				(1)engages in, or threatens to engage in, any
			 act, practice or policy that is inconsistent with its purposes set forth in
			 section 2(b); or
				(2)refuses, fails, or neglects to discharge
			 its obligations under this Act, or threaten to do so;
				the Attorney General of the United
			 States may petition in the United States District Court for the District of
			 Columbia for such equitable relief as may be necessary or appropriate.
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
